             Case 8:16-bk-01788-CPM           Doc 30      Filed 09/16/19      Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 IN RE:                                                       CASE NO.: 8:16-bk-01788-CPM

 COLLEN D. MIARS                                              CHAPTER: 13
 fka COLLEEN HUANAY
           Debtors.
                                                /

             RESPONSE TO DEBTOR’S MOTION TO SELL HOMESTEAD AND
                     REQUEST FOR ATTORNEY’S FEES [DE 29]
                      (16825 Rosedown Glen, Parrish, Florida 34219)

        COMES NOW, FBC Mortgage, LLC, (“Creditor”), and submits this Response to
Debtor’s Motion to Sell Homestead and Request for Attorney’s Fees [DE 29] and states as follows:
        1.      Creditor holds the 1st Mortgage on real property owned by Debtor located at 16825
Rosedown Glen, Parrish, Florida 34219 (the “Subject Property”).
        2.      On September 13, 2019, Debtor filed the Amended Motion to Sell Homestead and
Request for Attorney’s Fees [DE 29] (the “Motion to Sell”) indicating that the Debtor desires to
sell the property and has listed, or will list, the property for sale with a realtor, and, at the time of
filing this Motion the Debtor has not secured an agreement to sell the home.
        3.      Creditor objects to any Order binding Creditor to accept any terms of a proposed
contract for sale prior to Creditor’s full independent review and acceptance of proposed sale
contract.
        4.      Creditor respectfully requests that any order on the Motion to Sell include language
that the sale is subject to Creditor’s review and approval. Additionally; Creditor requests the loan
be paid in full and within forty-eight (48) hours of the closing date in connection to a current payoff
statement generated by the Creditor.
        5.      The payoff statement cannot be expired at the time of the closing of the Subject
Property.
        6.      Creditor reserves the right to supplement and/or amend this Response in the future.




ALAW FILE NO. 16‐004585
            Case 8:16-bk-01788-CPM          Doc 30     Filed 09/16/19   Page 2 of 3


       WHEREFORE, FBC Mortgage, LLC respectfully requests the Court deny the Motion
and for such other and further relief as the Court deems appropriate.


                                                            Respectfully submitted,

                                                             /s/Jeffrey Fraser, Esq.
                                                             Jeffrey S. Fraser, Esq.
                                                             FBN 85894
                                                             813-221-4743 ext. 2499

                                                             Albertelli Law
                                                             Attorney for Secured Creditor
                                                             PO Box 23028
                                                             Tampa, FL 33623
                                                             Facsimile: (813) 221-9171
                                                             bkfl@albertellilaw.com




ALAW FILE NO. 16‐004585
            Case 8:16-bk-01788-CPM            Doc 30     Filed 09/16/19      Page 3 of 3



                        CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the above and foregoing has been
forwarded to all parties of interest via U.S. regular mail, postage prepaid, and/or via electronic file
notification by the Clerk of the Court on this 16th day of September, 2019.


SERVICE LIST
 Debtor
 Collen D. Miars
 16825 Rosedown Glen
 Parrish, FL 34219

 Debtor’s Attorney
 Richard V. Ellis
 Hausburg & Ellis, PA
 3202 North Tamiami Trail
 Sarasota, FL 34234

 Trustee
 Jon Waage
 P O Box 25001
 Bradenton, FL 34206-5001

 U.S. Trustee
 United States Trustee - TPA7/13, 7
 Timberlake Annex, Suite 1200
 501 E Polk Street
 Tampa, FL 33602


                                                                /s/Jeffrey Fraser, Esq.
                                                                Jeffrey S. Fraser, Esq.
                                                                FBN 85894
                                                                813-221-4743 ext. 2499

                                                                Albertelli Law
                                                                Attorney for Secured Creditor
                                                                PO Box 23028
                                                                Tampa, FL 33623
                                                                Facsimile: (813) 221-9171
                                                                bkfl@albertellilaw.com




ALAW FILE NO. 16‐004585
